      Case 3:20-cr-02151-BTM Document 26 Filed 08/25/20 PageID.60 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,               Case No.: 20-CR-2151-BTM
11               Plaintiff,                  ORDER AND JUDGMENT TO
           v.                                DISMISS INFORMATION AND
12
                                             ORDER TO WITHDRAW GUILTY
13   _____________________                   PLEA
     WILLIAM WAYNE MACKENZIE.
14             Defendant.
15
16        Upon motion of the Parties and good cause appearing therefor,
17        IT IS HEREBY ORDERED that the Joint Motion to Withdraw the Defendant’s
18 Guilty Plea be granted; and
19        IT IS FURTHER ORDERED that, in the interests of justice, the Joint Motion to
20 Dismiss the Information be granted without prejudice.
21        DATED: August 25, 2020
22                                                   ___________________________
23                                                   BARRY TED MOSKOWITZ
                                                     United States District Judge
24
25
26
27
28
